                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO



  BRAD VANZANT,
                                                 Case No. 1:15-cv-00118-BLW
        Plaintiff,
                                                 MEMORANDUM DECISION AND
         v.                                      ORDER

  DAVE WILCOX; SGT. CRAIG;
  OFFICER EGERMAN; CPL. COLE;
  OFFICER BALL; EFFIE REED;
  NURSE VERONICA, LT.
  GREENLAND; LT. CLARK;
  CORIZON, INC.; IDAHO
  DEPARTMENT OF CORRECTION;
  and OFFICER LARSEN,

        Defendants.



                                   INTRODUCTION

      Before the Court are three motions filed by Plaintiff Brad Vanzant: (1) a Motion

for Appointment of Counsel (Dkt. 147); (2) a Motion “for all pertain information

regarding Rule 702 Motions and Serious Daubert Issues” (Dkt. 148); and (3) a Motion for

Job Description of LPN’s Corizon Employees (Dkt. 149). For the reasons explained

below, the Court will deny these motions.

                                     DISCUSSION

   1. The Referral Order

      Preliminarily, the Court will withdraw the order referring all matters in this case to


MEMORANDUM DECISION AND ORDER - 1
a United States Magistrate Judge. See Scheduling Order, Dkt. 47, ¶ 8. This case was

originally assigned to District Judge Edward J. Lodge. Judge Lodge referred all matters

in this case to a magistrate judge. See id. The case was later reassigned to the undersigned

judge, who does not routinely refer matters to magistrate judges. Accordingly, in keeping

with its regular practice, the Court will withdraw the earlier referral order.

   2. Motion for Appointment of Counsel

          The Court previously denied plaintiff’s request to appoint counsel. See Aug. 5,

2015 Initial Review Order. Plaintiff has not explained why this decision should be

reconsidered, and, moreover, the Court is not convinced that plaintiff requires the

assistance of counsel to prosecute this straightforward civil case. The Court will deny the

motion for appointment of counsel for the same reasons articulated in the earlier order.

See id.

   3. Motion Regarding Rule 702 Motions and Daubert Issues.

          In its earlier trial-setting order, the Court ordered the parties to notify it if the case

involved any “serious Daubert issues.” See Nov. 7, 2018 Amended Trial-Setting Order,

¶ 3. Neither party has indicated that there are any such issues. So there is nothing to

decide on this issue. Further, it is not the Court’s function to send information to the

parties regarding Daubert issues; the parties must identify those issues. The Court will

therefore deny plaintiff’s request that the “to send [him] all information pertaining to and

regarding Rule 702 motions & involving serious Daubert issues, . . . .” Dkt. 148, at 1.




MEMORANDUM DECISION AND ORDER - 2
   4. Motion Regarding Job Descriptions

       In his third motion, plaintiff asks the Court to “have Corizon turn over all job

description of their LP.N’s that work at IDOC . . . .” Dkt. 149, at 1. The Court will deny

this request. The discovery deadline has long since passed, and plaintiff does not make

any effort to explain why that deadline should be extended. See generally Fed. R. Civ. P.

16(b); Johnson v. Mammoth Recreations, Inc., 975 F.2d 604 (9th Cir. 1992).

                                         ORDER

       IT IS ORDERED THAT:

       (1) The earlier referral order in this case, Dkt. 47, ¶ 8, is WITHDRAWN.

       (2) Plaintiff’s pending motions at Dkts. 147, 148, and 149 are DENIED.

                                                  DATED: February 6, 2019


                                                  _________________________
                                                  B. Lynn Winmill
                                                  U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 3
